MEMORANDUM **
Darin D. Greene, a California state prisoner, appeals pro se from the district court’s judgment dismissing for failure to exhaust administrative remedies his 42 U.S.C. § 1983 action alleging race-based lockdowns in violation of the Equal Protection Clause. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir.2014) (en banc), and we affirm.
The district court properly concluded that Greene failed to exhaust his administrative remedies because Greene did not exhaust his grievance through the final level of review and he did not show that administrative remedies were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (holding that “proper exhaustion” is mandatory and requires adherence to administrative procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 823-24, 826-27 (9th Cir.2010) (describing limited circumstances where improper screening renders administrative remedies unavailable or where exhaustion might otherwise be excused).
*550We do not consider matters not specifically and distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d 988, 985 n. 2 (9th Cir.2009) (per curiam).
Appellee Salinas’ motion to strike Exhibit J of Greene’s opening brief, filed on February 18, 2014, is granted. The motion is otherwise denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.